Citation Nr: 0123473	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the service-connected facial lesion.  




WITNESS AT HEARING ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty for over sixteen years 
ending with his retirement in September 1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision which 
granted service connection and assigned a noncompensable 
rating for a facial lesion.  The rating was subsequently 
increased to 10 percent disabling effective, on October 1, 
1996, the day following the veteran's retirement from 
service.  

In May 2000, the Board remanded this matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected facial lesion is shown to 
more nearly approximate a disability picture manifested by 
constant itching, extensive lesions and marked disfigurement.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected facial lesion have been met, but the 
criteria for a rating in excess of 30 percent have met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic 
Codes 7800, 7806, 7819 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's facial lesion.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

A careful review of the service medical records shows that, 
in June 1996, the veteran had undergone an excision of a 
basal cell carcinoma from the right cheek area.  

VA examinations conducted in February 1997 revealed a finding 
of a 1.2 cm erythematous plaque on the right cheek with a 
central scar.  The diagnostic impression was that of 
granulomatous rosacea.  

Another VA dermatology examination was conducted in March 
1998.  The examination revealed a finding of an erythematous, 
pink, smooth, irregularly shaped 1.8 by 1.4 cm plaque under 
the right eye, inferior to the lateral border of the eye.  
There was also a 1.0 by 0.87 cm similar lesion located at the 
scar of his dermal nevus infection.  Differential diagnoses 
for his facial lesions included those of sarcoidosis 
granuloma fasciae, possibly a melanotic melanoma.  

In his Substantive Appeal, the veteran stated that his 
itching and peeling had worsened since service.  

At a hearing at the RO in January 1999, the veteran testified 
that the skin lesion was growing and itched constantly.  He 
stated that he was embarrassed about his appearance.  He 
alleged that the lesion was extensive and that he had periods 
of severe exacerbations.  

In February 1999, another VA examination was conducted.  The 
veteran's history was thoroughly reviewed.  It was reported 
that the veteran had a three-year history of a progressive 
facial rash.  The initial diagnosis had been that of a 
granulomatous process thought to be granulomatous rosacea.  
Subsequent biopsy, however, revealed findings of 
granulomatous dermatitis.  It was noted that there had not 
been a period during the previous three years when the 
veteran had been in remission.  His symptoms included those 
of itchiness, flaking and a troublesome appearance.  

The VA examiner noted that the veteran had a 6 by 2 cm plaque 
of multiple, erythematous papules on his right cheek.  On his 
left cheek, he had a few such erythematous papules, and on 
his nose he had two papules.  The papules were raised with a 
crust that was yellow in color in the center.  There was no 
ulceration or exfoliation, but there was positive crusting.  
The examiner concluded that this was likely sarcoidosis.  
Color photographs were consistent with the examiner's 
description.  

VA outpatient treatment records dated from 1998 to 2000 show 
continual treatment of the veteran's facial lesion.  The 
condition was variously diagnosed as granulomatous rosacea, 
granulomatous facii, sarcoidosis and granulomatous 
dermatitis.  

In January 2001, another VA dermatology examination was 
conducted.  The examination revealed findings of multiple 
erythematous papules coalescing to a plaque on the right 
cheek.  The plaque measured 4 by 2 cm with multiple 
telangiectasis.  There were also multiple erythematous 
papules in the right perioral area.  The diagnosis was that 
of granulomatous dermatitis caused by granulomatous rosacea.  
Again, photographs were consistent with the examiner's 
description.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected facial lesion was rated 
pursuant to 38 C.F.R. § 4.118 including Diagnostic Code 7800.  
Diagnostic Code 7800 provides a noncompensable evaluation for 
slight, disfiguring scars of the head, face or neck.  A 10 
percent evaluation requires moderate, disfiguring scars of 
the head, face or neck.  A 30 percent rating is warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating requires 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  

In addition, 38 C.F.R. § 4.118 including Diagnostic Code 7819 
provides that new skin growths are to be rated as scars, 
disfigurement, etc.  Specifically, it is noted that 
Diagnostic Codes 7807 through 7819 should be rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Eczema is rated under 38 C.F.R. § 4.118 including Diagnostic 
Code 7806.  A 10 percent rating requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, and extensive lesions or marked 
disfigurement.  The assignment of a 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  

The Board is of the opinion that the current clinical 
manifestations warrant the assignment of a 30 percent rating 
for the veteran's service-connected facial lesion.  

The veteran in this regard has consistently reported that the 
lesion constantly itches.  Furthermore, the evidence, 
including the color photographs, shows findings which are 
consistent with findings of extensive lesions and marked 
disfigurement.  Thus, the Board finds that the disability 
picture presented by the veteran's service-connected facial 
lesion more nearly approximates the criteria that would 
warrant the assignment of a 30 percent rating pursuant to 38 
C.F.R. § 4.118 including Diagnostic Code 7806.  

The Board also finds that the evidence does not support a 50 
percent rating for the facial lesion.  The evidence does not 
suggest complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement as required by 38 C.F.R. § 4.118 including 
Diagnostic Code 7800.  Nor does the evidence show ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations.  Again the evidence does not show exceptional 
repugnance.  See 38 C.F.R. § 4.118 including Diagnostic Code 
7806.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected facial lesion as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board finds, however, that the veteran's 
service-connected facial lesion is shown to have warranted 
the assignment of a 30 percent rating during the entire 
course of this appeal.


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Although the RO did not discuss the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The Statement of the 
Case and subsequent Supplemental Statements of the Case, 
informed the veteran that medical evidence regarding the 
severity of the disability was needed.  VA has met its duty 
to inform the veteran.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  The RO has requested all 
relevant (treatment) records identified by the veteran, and 
the veteran was informed in various letters what records the 
RO was requesting and he was asked to assist in obtaining the 
evidence.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.  



ORDER

A 30 percent rating for the service-connected facial lesion 
is granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

